DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, abstract and claims as well as applicant arguments/remarks, filed on 06/30/2021, is acknowledged.  Amendments to the specification and abstract have been entered.
Claims 1, 4, 9-19, 22, 30-36 are pending in this action.  Claims 2-3 and 5-8 have been cancelled.  Claims 20-21 and 23-29 have been cancelled previously.  Claims 1, 10-11, 13, have been amended.  New claims 30-36 have been added.  No new matter was added.  Claims 1, 4, 9-19, 22, 30-36 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed April 29, 2018, is a 371 of PCT/IL2016/51168, filed October 28, 2016, which claims benefit of provisional U.S. Application No. 62/367,952, filed July 28, 2016, and U.S. Application No. 62/247,972, filed October 29, 2015.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 1, 9, 31, 32 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “consisting of:” that needs to be corrected to “consisting of
It is suggested that in claim 9 the alternatives that can be included in to the claimed composites are defined by a proper Markush language, i.e., “compound is selected from the group consisting of A, B,... and mixture thereof” for clarity.  
Claim 31 comprises the typographic error “combination of:” that needs to be corrected to “combination of”.  
Appropriate correction is required.. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9-19, 22, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended and/or new claims 1, 9-13, 17, 30, 32 recite the terms/limitation “non-polar liquid compound” (Claim 1), “volatile non-polar liquid compound” (Claim 1, 17, 30, 32, 33, 36), “the compound” (Claims 1), “volatile compound” (Claims 9-12), “liquid compound” (Claim 13) that is unclear.  In the present case, it is unclear if said terms/limitations refers to “volatile non-polar liquid compound” or to other compounds/constituents that can be present/included in the claimed composites.  scopes of said claims are not reasonably clear.  These terms/limitations were interpreted as best understood as “volatile non-polar liquid compound’.  Clarification is required.  
Newly amended claim 1 recites the limitation “selected from the group consisting of ....”.  In the present case, it is noted that the members of the Markush group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of the claimed Markush group are defined by their chemical properties (i.e., wood, calcium carbonate, vermiculite, etc.), whereas other members are defined by their structure (i.e., fiber).  Similar is applied to claims 31, 32.  Clarification is required.
Claim 1 further recites the limitation “hydrophobic coated material” that is unclear.  Is it a hydrophobic material that is coated with some coating OR a material that is coated with a hydrophobic coating.  Similar is applied to claim 32.  Clarification is required.  
New claim 33 (dependent on claim 32) recites the limitation “step (b) further comprises stirring in a plurality of volatile non-polar compounds” that is unclear.  To this point, it is noted that claim 32 discloses “mixing of at least one volatile non-polar compound with hydrophobic coated material”.  In the present case, it is unclear if claim 33 discloses the addition of a plurality of volatile non-polar compounds OR just stirring the mixture of step (b) recited in claim 32.  Clarification is required.  
Claims 4, 14-16, 18-19, 22, 34-36 are rejected as being dependent on rejected independent claims 1 and 32 and failing to cure the defect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 12-14, 16-17, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGree) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore).  
McGee teaches compositions providing controlled release of an essential oil having pesticidal or fungicidal activity, wherein said compositions comprise a carrier material for said essential oil and a component that controls the release of said essential oil from the carrier material (Abstract; Para. 0006-0007, 0026).  McGee teaches that said compositions may include carrier materials and volatile non-polar liquid compounds associated with said carrier material (Para. 0007).  
McGee teaches that one can use such carrier materials as hydrophobic silica, sand (Para. 0020); talc, vermiculite, calcium carbonates, i.e., materials used in the examples of the instant specification (Para. 0022), and the carrier material may be in form of particles; minerals, e.g., clay, wood shavings (Para. 0022 as applied to claims 1, 4, 31).
volatile compounds as essential oils extracted form plants (Para. 0007 as applied to claim 9), cinnamic alcohol and/or geraniol (Para, 0007, 0031 as applied to claim 10), pyrethrin (Para. 0007 as applied to claim 12).  
McGee teaches that said compositions may include a carrier oil (Para. 0009 and 0016 as applied to claim 13); e.g., such non-vegetable oil as mineral oils (Para. 0016 as applied to claim 14).  
McGee teaches that said compositions can be prepared by mixing with stirring the oil component(s) with carrier/support material until the liquid portion is well incorporated into the supporting material (Example 1 as applied to claims 32-35).
McGee teaches that said compositions can be contained in a sachet/bag that allows egress of the essential oil, such that when the composition is placed in an environment, it will release the essential oil to the environment in a slow and controlled manner (Para. 0025 as applied to claims 17, 30, 36).  
Though McGee teaches the use of hydrophobic silica as a carrier material, McGee does not specifically teach the role of hydrophobic carrier materials for the compositions comprising carrier oils and essentials oils (claim 1).  McGee also does not teach the use of canola oil as a carrier oil (claim 16).  
Mysore teaches that the use of hydrophobized vermiculite allows increasing sorption of oils, e.g., mineral oils, canola oil by said hydrophobized matrix (Abstract; Page 2645, right; Page 3646, right).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hydrophobic carrier materials, e.g., such as hydrophobizied vermiculate as taught by Mysore preparing compositions taught by McGee.  One would do so with expectation of beneficial results, because that would provide improved sorption of carrier oils to the carrier matrix and slow controlled release of the essential oil from said carrier matrix.  It also would have been obvious to one of ordinary skill in the art to use canola oil (i.e., vegetable oil) as taught by Mysore, because Mysore teaches that the hydrophobic carrier material, e.g., such as hydrophobizied vermiculate, has high adsorptive capacity to canola oil.  

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Rolf, US 5,142,817.
The teachings of McGee and Mysore are outlined above.  McGee does not teach the volatile compound comprises a pheromone (claim 11).
Rolf teaches a protective wrap for trees and other plants (Title) comprising a flexible tape backing composed of a water insoluble polymeric sheet, and wherein to the backing is applied a matrix comprising a biologically active composition dispersed therein (Abstract).  Rolf teaches that said matrix serves as a reservoir for an agency to repel or kill pests and protect the plants, given that during the use said protective composition is released to the surface of the tape and to the surface of the plant to which the tape is applied (Col. 4, Lns. 12-16).  To this end, Rolf further teaches that the protective composition may include a pheromone for attracting a particular species that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pheromones as taught by Rolf in compositions taught by McGee and Mysore, because that would allow repealing undesired insects.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (IDS?? hereinafter referred to as Mysore), and further in view of Bessette et al.,.
The teachings of McGee and Mysore are outlined above.  Though McGee teaches the use of a mineral oil as the carrier oil, McGee does not specifically teach the use of paraffin oil as a carrier oil (Claim 15).
Bessette teaches compositions for controlling house dust mites and comprising plant essential oils as repellants (Title; Pages 1 and 4).  To this point, Bessette specifically teaches that said compositions comprising plant essential oils as repellants also include inert dispersible liquid diluent carrier such as paraffin(s) (e. g. petroleum or mineral oil fractions), as well as inert dispersible finely divided solid carriers such as kaolin(s), clays, vermiculite, silica, calcium carbonate, talc, etc. (Page 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use paraffin oil as a carrier oil as taught by Bessette homogeneous mixture of carrier materials and essential oils used as an active agent. 

Claims 1, 17-19 and 22 lack an inventive step under PCT Article 33(3) as being obvious over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643-2653 (hereinafter referred to as Mysore), and further in view of Sakurada et al., US 6,159,489 (cited in IDS; hereinafter referred to as Sakurada). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach the bag that is permeable to volatile non-polar liquid compound is a polyolefin bag (Claim 18) comprising polyethylene material (Claim 19), or polypropylene (Claim 22).  
Sakurada teaches a reservoir type dispenser, which permits, during application, stable sustained release of a pheromone (i.e., volatile compound; see instant specification Para. 011) over a long period of time (Abstract; Col. 4, Lns. 12-15).  Sakurada teaches that said dispenser is a bag-shaped dispenser that is permeable to said volatile compound, and may include polyolefin materials, e.g., polyethylene and/or polypropylene (Col. 18, Ln. 59-Col. 19, Ln. 8), and/or a polyester material (Fig. 2; Col. 15, Lns. 11-16),. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials taught by Sakurada in permeable controlled permeability to specific volatile compound and/or providing slow-release profile of said compound from the composite. 

Claims 1, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Radwan et al, US 5,688,509 (cited in IDS; hereinafter referred to as Radwan). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach teaches the use of a cloth/fabric, paper, or fiber.   
Radwan teaches controlled-release insect repellent devices, which comprises an insect repellent composition contacting a substrate and remain useful for desired period of time (Abstract; Col. 1, Ln. 33 – Col. 2, Ln. 6).  To this end, Radwan teaches that rate of release of vapors of a compound having the ability to repel insects (e.g., essential oils) may be adjusted by the addition of a controlled-release agent (Col. 2, Ln. 34 – Col. 3, Ln. 18).  Radwan further teaches that substrates, upon which the precursor mixture may be applied, include such materials as cloth, paper, molded fibers (Col. 4, Lns. 28-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carrier materials taught by McGee and Mysore in form of cloth, paper, or fibers as taught by Radwan, because that would provide a large variety of products/articles having pesticidal or fungicidal activity.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grewe, DE19824680A1 (cited in IDS) - teaches the use of ethereal oils in depot form for control of mites, wherein (i) said ethereal/essential oils are dissolved or adsorbed in a solid matrix and slowly released; and (ii) said depot comprises porous, adsorptive hydrophobic substances such as zeolites, ion exchange resin, porous polymers, inert granular activated carbons.  Grewe teaches that one can use glass fiber impregnated with essential oil, and also teaches that essential oil in the depot form can be hanged in a gas-permeable fabric bag (Abstract; Pages 2-3).
WO2015/150595A1 (cited in IDS)-  teaches a diffuser (i) comprising a powdery or granular matrix that is impregnated or mixed with active compounds (here as insect attractant), and (ii) is arranged inside a bag or container, which is partially or entirely formed by a permeable membrane via which the vapors of the active compounds diffuse (Abstract), and wherein said bag may comprise polyethylene membrane as the material permeable to the vapors of volatile active compounds (Examples 1, 3 and 4).  
US 4,923,119 (cited in IDS) – teaches a bag-like dispenser that contains a pheromone compound and provides a sustained release of said pheromone compound at a uniform emission rate over a long period of time (Abstract; Col. 1, Lns. 6-11), and polyvinylidene chloride, polyesters, and polyolefins (Abstract; Col. 3, Ln. 60 - Col. 4, Ln. 5), e.g., polyethylene and/or polypropylene (Col. 5, Lns. 23-54).

Response to Arguments
Applicant's arguments, filed 06/30/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.  Applicant is advised to clarify the claim language, the claimed composites/articles and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615